DETAILED ACTION

Allowable Subject Matter
Claims 2-19 are allowed over the prior art of record and in light of the arguments and amendments submitted 06/01/2021. Claims 8-9 were indicated as allowable in the Final Rejection mailed on 04/20/2021. The instantly submitted amendment amends all claims to depend from claims 8 & 9, and thus the application is in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not show or reasonably suggest the claimed method of filling imperfections in a wing of an aircraft.
The closest prior art of record is Laudrain (U.S PG Pub 20150367579 A1). Similar to the claimed invention, Laudrain is drawn to a method of directly fabricating parts to fill gaps in a structure. Laudrain discloses all the limitations of claims 8 & 9, with the exception of the shaping steps. Laudrain additionally does not disclose using a 3D printer for printing the patch, however, this is known from Bertrand (U.S PG Pub 20150090392 A1). Thus, the prior art as a whole fails to disclose the totality of the claimed invention.
Specifically, the prior art as a whole fails to disclose the shaping steps of claims 8 & 9. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746